EXHIBIT “4”
Website Redesigns

NG SOFT
Jan 2016 - Oct 2018

New Website
Oct 2018 - Present

wm *

<a een cot ako

TUNGSTEN GRAY

ROTTS
6 ©
Sycrimson Taace
LaseR [FLASHLIGHT |
amangernns tas "iis
i a
wor +

BALLISTIC BLImo Gas

SALE [Bee $275

GET MORE FIREPOWER

1

 

TO OUR LOYAL MICRO RONI CUSTOMERS

MCK TRAINING HANDGUN
SALE BYHiCh $19.95

NEW PRODUCTS

on 2 §&

—_

 

EXTENDED STABILIZER UPGRADE AVAILABLE ROW
S&S = Da
epi grcresdtt oa nea ake s SHOP OUR PRODUCTS:
3 $369.00 ren7 Borger?
$850.00: R20 Be Maer (Omens
337500 wos

Seneca

 

sh wy >

ey

ee ol aon

 
Website Performance

Years Average Monthly Traffic ____ Total Annual Traffic

 

2016" 12,808 _ 153,700
2017 AAW (853,000
2018** | 109,333 1,312,000

 

2019 BOF 2,074,400

*Started with new website NGSoft.
**] ate October 2018, Redid website with pixai-io Inc.
